Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al. (US 20190147272, hereinafter Yokota) in view of Reardon (US 20150232028.)
Regarding claim 1, “A driver monitoring system comprising: an image capturing device capturing a face of a driver of a vehicle to generate a facial image of the driver” Yokota teaches (¶0039) an in-vehicle systems includes a distracted driving determination apparatus; (¶0042, ¶0066-¶0067, and Fig. 3) the distracted driving determination apparatus 2 uses a moving image or consecutive images of the driver's face orientation captured by the driver camera 14, or the driver's gaze direction detected by the gaze detector 15 to determine whether the driver is engaging in distracted driving or is performing a lane check.
As to “and a processor configured to detect an angle of a facial orientation or a line of sight of the driver based on the facial image, and judge distracted driving by the driver based on the angle” Yokota teaches (¶0042) apparatus uses a moving image or consecutive images of the driver's face orientation (i.e., implies an angle) captured by the driver camera 14, or the driver's gaze direction detected by the gaze detector 15 to determine whether the driver is engaging in distracted driving; (¶0070-¶0071, ¶0150) the distracted driving determination method implemented by an in-vehicle apparatus includes a hardware processor
As to “…the processor is configured to ease a condition for judging distracted driving concerning a predetermined angular range…” Yokota teaches (¶0131) The distracted driving determination apparatus detects a check action including face movement and gaze movement of the driver who is looking back. When the time taken for the check action is within a predetermined determination criterion duration, the action is determined to be a lane check and is not determined to be distracted driving (eases a condition for judging distracted driving) This prevents checks from being erroneously determined to be distracted driving and causing an unintended alert; (¶0035, ¶0099) the lane check herein refers to the driver's action of looking back diagonally to directly check, before changing lanes, for any vehicle behind in the adjacent lane to move to; (¶0080, ¶0013, and Fig. 1) driving view areas (i.e., predetermined angular range), include imaginary first lane check areas RM and LM (hereafter, lane check areas RM and LM) serving as the view areas for checking the right and left side mirrors.
Yokota alone does not teach “wherein the vehicle is provided with at least one indicator showing a presence of a surrounding vehicle in a rear lateral area of the vehicle, and when the indicator is turned on, …when the driver looks at the indicator.” However, Reardon teaches (¶0022, Figs.1, 2a,2b) a blind spot detection system 10 includes a video camera 26 in the right and left side mirrors 20 and 22. The video camera 26 is disposed within the housing 16 and is oriented to face in a rearward direction to provide a video image of an area to the side of the vehicle behind the mirror 18 and the vehicle 12. The video image is provided to reduce or eliminate blind spots for a driver of the vehicle; (¶0023) A visual alert display device 28 is also provided within the housing 16 that provides a visually observable alert that is visible on the surface of the mirror 18; (¶0026 and ¶0004) When the sensor system 36 detects the second vehicle 40 in a blind spot area (i.e., behind and to the side of the vehicle), a signal is provided to the blind spot detection system 10 that illuminates the visual alert display device 28.
Accordingly, when Yakota’s system (which prevents erroneous determinations of distracted driving whenever a driver is checking the right and left side mirrors for other vehicles see (¶0131, ¶0080, ¶0013, ¶0035)) is combined with Reardon’s system (which provides a visual alert on the side mirrors when another vehicle is in an adjacent lane (see Fig. 2a-2b, ¶0021-¶0026)) the combined system would also prevent erroneous determinations of distracted driving when viewing the side mirror and the visual alert is active. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the distracted driving determination system that prevents checking the right and left side mirrors from being erroneously determined to be distracted driving as taught by Yokota with visual alert on the side mirrors when another vehicle is in a blind spot as taught by Reardon for the benefit of helping drivers notice other vehicles when changing lanes. 

Regarding claim 2, “The driver monitoring system according to claim 1, wherein the processor is configured to judge that the driver is driving while distracted if the angle is outside a threshold range for equal to or greater than a threshold time, and broaden the threshold range so that the predetermined angular range is included in the threshold range...” Yakota further teaches (¶0006) a driver doing a lane check may be determined to be distracted driving based simply on the driver's gaze deviating from a predefined view area (i.e., a threshold range); (¶0035 and Fig. 1) the driver directs his or her face rearward to have a gaze P1 deviating from a check area F (i.e. a threshold range), the driver's action of looking back includes redirecting his or her face orientation and gaze to an imaginary area defined for a lane check (RM, RB, LM, LB) to directly check for any vehicle traveling in the adjacent lane, and then immediately changing his or her face orientation and gaze back to the check area F; (¶0115 and ¶0117) measuring how long the driver turns their head (i.e., an angle), when the driver completes looking back and redirects his or her gaze forward within four seconds (i.e., threshold time), the distracted driving determination apparatus 2 determines that the action including such looking back to be a lane check. When the driver does not stop looking back in four seconds, the distracted driving determination apparatus 2 determines that the driver is engaging in an action other than a lane check, such as distracted driving. Thus, Yakota’s system broadens the range of non-distracted driving from only including zone F to include the viewing angular ranges RM and LM. 
Yakota alone does not teach “when the indicator is turned on.” However, as previously cited Reardon teaches (¶0026 and ¶0004) When the sensor system 36 detects the second vehicle 40 in a blind spot area (i.e., behind and to the side of the vehicle), a signal is provided to the blind spot detection system 10 that illuminates the visual alert display device 28.
Accordingly, when Yakota’s system (in which (¶0035) distracted driving determination occurs in the LM & RM areas during lane check for other vehicles traveling the adjacent lane) is combined with Reardon’s system (for providing a visual alert on the side mirrors when another vehicle is in a “blind spot” location (see Fig. 2a-2b, ¶0021-¶0026)) the combined system would make a distracted driving determination during moments when there are other vehicles in the adjacent lane/ when Reardon’s visual alert is illuminated/ “when the indicator is turned on.” Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the distracted driving determination system that prevents checking the right and left side mirrors from being erroneously determined to be distracted driving as taught by Yokota with visual alert on the side mirrors when another vehicle is in a blind spot as taught by Reardon for the benefit of helping drivers notice other vehicles when changing lanes. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Julian et al. (US 20210394775) – relevant to claim 2 – (¶0134, ¶0179) there may be an adjustable threshold concerning how long to wait while a driver looks away from the road before alerting the driver to their distracted state. The threshold time may be a function of the outward scene with two threshold times. If the road ahead of the driver does not have any vehicles within a given distance of travel time, and the driver is maintaining his/her lane position, then the threshold time that the driver may look away from the road before an alert is sounded may be set to the long threshold time. If there are vehicles detected in the road ahead or the lane position varies by more than a set threshold, then the short threshold time may be used.
Kim (US 20210124962) – relevant to claim 3 - (¶0230) second reference range is a basic determination range for presenting the face direction of the driver or the gaze direction of the driver when driving is normally performed. For example, the second reference range may be within 30 degrees in an upward-and-downward direction and within 60 degrees in a left-and-right direction. If the face direction or gaze direction of the driver is within the second reference range, the driver may be regarded as being not in the inattention status, regardless of whether the vehicle is going straight or turning; (¶0243) may determine that the driver is in the inattention status in consideration of a period in which the face direction of the driver or the gaze direction of the driver is out of the determined third reference range
Yoshizawa (US 20210197747) – relevant to claim 3 - (¶0085) If the irregular posture detected by detector 11 is sustained for a predetermined time or longer, determination controller 12 determines whether the detected irregular posture can impede the vehicle from traveling safely. Specifically, determination controller 12 determines that the driver is in an irregular posture if the amount of irregularity in the posture exceeds the threshold continuously for a predetermined time or longer
Migneco et al. (US 20190168771) – relevant to claim 1 - (¶0071) system sensor determines that there is no traffic congestion. The outward imager determines that there is no traffic congestion. The inward imager provides data showing abnormal, which indicates that the occupant is distracted. The primary data or analysis is combined with the secondary data (one input or more than one output) and determines that the occupant of the seat is not focused on the task of driving, i.e. is distracted. The analysis from the first sensor input is confirmed or does not produce a false distractedness reading or alarm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629. The examiner can normally be reached 10:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Frank Johnson/Examiner, Art Unit 2425